Citation Nr: 0615638	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  01-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of buttock muscles and increased bowel dysfunction 
secondary to VA treatment for a decubitus ulcer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By a September 2003 decision, the Board denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for the loss 
of buttock muscles and increased bowel dysfunction secondary 
to VA treatment for a decubitus ulcer.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims.  By a November 2005 Order, the Court vacated 
the September 2003 decision and remanded the matter to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal must be a participant in any final decision 
made on that appeal.  38 U.S.C.A. § 7107.

In November 2002, the veteran and his spouse testified at a 
Travel Board hearing that was held by a Veterans Law Judge.  
However, the Board no longer employs the judge who conducted 
the hearing.

In April 2006, the veteran was sent a letter informing him 
that, since the judge who conducted his travel board hearing 
was no longer employed by the Board, he would have the right 
to another hearing.  In April 2006, the veteran sent a 
response to the Board in which he unequivocally expressed his 
desire to have a hearing before a Veterans Law Judge at the 
St. Petersburg Regional Office.

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO in St. Petersburg, Florida, should 
schedule the veteran for a hearing before 
a Veterans Law Judge at the RO (a Travel 
Board hearing), in the order that the 
request was received, following the usual 
procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2005) and 
38 C.F.R. § 20.704 (2005).

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



